1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     CHRISTIAN PATINO
7
                                IN THE UNITED STATES DISTRICT COURT
8
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                    Case No. 2:18-cr-075 MCE
11
                       Plaintiff,                 STIPULATION AND ORDER TO CONTINUE
12                                                STATUS CONFERENCE
              v.
13
      CHRISTIAN PATINO,                             DATE:          October 18, 2018
14                                                  TIME           10:00 a.m.
                       Defendant.                   JUDGE:         Hon. Morrison C. England, Jr
15
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney through Cameron Desmond, Assistant United States Attorney, attorney for Plaintiff,
18
     and Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R.
19
     Labaree, attorneys for Christian Patino, that the status conference scheduled for October 18,
20
     2018 be vacated and be continued to December 13, 2018 at 10:00 a.m.
21
             Defense counsel requires additional time to review discovery with the defendant and to
22
     continue with the investigation, including record collection. Further, additional discovery
23
     pursuant to a defense request is currently pending from the government.
24
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded from this order’s date through and including December 13, 2018, pursuant to 18
26
     ///
27
     ///
28
      Stipulation and Order                         -1-
      to Continue Status Conference
1    U.S.C. §3161 (h)(7)(A) and (B)(iv) [reasonable time to prepare] and General Order 479, Local
2    Code T4 based upon continuity of counsel and defense preparation.
3    DATED: October 16, 2018                    Respectfully submitted,
4
                                                HEATHER E. WILLIAMS
5                                               Federal Defender

6                                               /s/ Hannah R. Labaree
                                                HANNAH R. LABAREE
7                                               Assistant Federal Defender
                                                Attorney for CHRISTIAN PATINO
8
9    DATED: October 16, 2018                    MCGREGOR W. SCOTT
10                                              United States Attorney

11                                              /s/ Cameron Desmond
                                                CAMERON DESMOND
12                                              Assistant United States Attorney
                                                Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                       -2-
      to Continue Status Conference
1                                                   ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. It specifically finds that the
4    failure to grant a continuance in this case would deny defense counsel reasonable time necessary
5    for effective preparation, taking into account the exercise of due diligence. The Court further
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on December 13, 2018, at 10:00 a.m. The Court
9    orders the time from October 18, 2018 up to and including December 13, 2018, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12          IT IS SO ORDERED.
13   Dated: October 16, 2018

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                            -3-
      to Continue Status Conference
